Citation Nr: 0305529	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  95-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for right knee 
chondromalacia, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for residuals of 
urethra stricture with a history of prostatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
January 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 RO rating decision.  The Board 
remanded the veteran's claims for additional development in 
June 1997 and October 2000, and the case has now returned to 
the Board for further adjudication.


FINDINGS OF FACT

1.  The veteran's right knee chondromalacia results in 
episodes of effusion, and is manifested by extension to no 
worse than 5 degrees and flexion to no worse than 135 
degrees, with subjective complaints of pain, tenderness, and 
weakness.

2.  There is no evidence of frequent "locking" or right 
knee ankylosis.

3.  The veteran has not needed to use an appliance or 
absorbent material for urinary leakage, nor has he complained 
of urinary obstruction; he has consistently reported nocturia 
of at least four times a night. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee chondromalacia have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5260, 5261 (2002).

2.  The criteria for a 20 percent rating, and no greater, for 
residuals of urethra stricture with a history of prostatitis 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.14, 4.20, 4.27, 4.115a, 4.115b, Diagnostic Code 
7518 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2002).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2002).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2002).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2002).  Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).  See also 38 C.F.R. § 4.27 
(2002) (unlisted disabilities requiring rating by analogy 
will be coded with the first two numbers of the schedule 
provisions for the most closely related body part and 
"99"). 

Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

A.  Right knee chondromalacia 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40 
(2002). 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2002). 

The veteran has been assigned a 10 percent rating for his 
service-connected right anterior chondromalacia of the right 
knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002) 
(pertaining to subluxation or lateral instability).  He is 
seeking an increased rating.

Private medical records reflect that in late December 1993, 
he was treated in an emergency room setting for septic right 
prepatellar bursitis.  He reported increased pain and 
swelling in his right knee over the prior several hours.  He 
said he worked on his knees occasionally as a handyman.  He 
denied having any fever or chills.  He could bear weight on 
the knee, but with pain.  He could not remember having had 
any direct trauma to the area.  His current medications 
included Motrin.  The veteran underwent a needle aspirate of 
the patellar surface.  

The next day, he returned saying that the pain in his right 
knee had worsened.  Examination revealed no knee joint 
tenderness, joint effusion, or pain with passive flexion or 
extension.  Neurovascular was intact.  A fever developed, and 
the veteran was hospitalized.  At that time, he had some 
slight swelling and tenderness over the anterior aspect of 
the right knee.  There was no evidence of intra-articular 
effusion.  There was some pain on range of motion of the 
right knee, but it appeared to be primarily prepatellar.  He 
had some chronic scarring over the anterior space of the knee 
as well.  The veteran remained hospitalized through January 
5, 1994, and was diagnosed on discharge as having septic 
right prepatellar bursitis and cellulitis of the right thigh 
and leg.  

During a subsequent outpatient visit in January 1994, the 
veteran's right knee was red and slightly tender, although no 
effusion was found.  In February 1994, the knee was mildly 
tender, and there was minimal snapping and popping.  There 
was no edema or ligament laxity.  At a subsequent visit in 
February 1994, the veteran's bursitis was noted to be 
resolving.  

In a January 1995 written statement, the veteran asserted 
that he had pain which felt like "little needles" in his 
right knee when he walked up on a curb or put pressure on his 
knee.  He was taking Motrin and obtaining private treatment.  

VA records reflect that the veteran sought VA outpatient on 
several occasions in July 1995.  He reported a three-month 
history of pain and stiffness in his right knee.  Examination 
revealed motion ranging from 5 degrees to 135 degrees, with 
no instability.  The patella was not tender, although there 
was a mild "global" tenderness.  An x-ray revealed minimal 
degenerative joint disease.  Another July 1995 examination 
revealed effusion and slight tenderness of the right knee, 
with no redness or warmth.  

In an August 1995 Form 9, the veteran asserted that his knee 
would swell up and had to be aspirated.  He said he was in 
constant pain and would take 600 mg. of Motrin every day.  
Surgery had apparently been recommended by a physician. 

During a December 1996 VA outpatient visit ostensibly for 
symptoms of a cold, the veteran reported that he had fallen 
on his right knee one week before, and said that his knee was 
tender.  Examination revealed a moderately and diffusely 
tender right knee.  

In a June 1997 written statement, the veteran asserted that 
he had constant pain from his right knee, which apparently 
gave out on him.  He said he could not work for months as a 
result.  

During a November 1997 outpatient visit, the veteran 
complained of right knee pain, for which he said he took 
Motrin.  Bilateral knee effusion was noted during a November 
2000 outpatient visit.  During a January 2001 visit, the 
veteran reported that his right knee was still painful.  
Effusion of the right knee was noted, with no warmth.  Leg 
sensation was normal.  

At an August 2001 examination for VA purposes, the veteran 
described his right knee pain as a constant, dull ache that 
had increased in intensity and duration since February 2001.  
Examination revealed active and passive flexion and extension 
ranging from 0 to 140 degrees.  The anterior cruciate, 
posterior cruciate, medial collateral ligament and lateral 
collateral ligament were all stable.  McMurray's and drawer's 
signs were stable.  Lochman's and pivotal shift were 
negative.  There was patellofemoral crepitation.  There was 
no effusion or tenderness found, and strength of the 
quadriceps and hamstrings was 5/5.  The vastus medilalis was 
normal.  The examiner did note a thickening of the skin over 
the right knee.  An x-ray revealed demonstrated evidence of 
old Osgood Schlatter's condition.  

Pulses and patellar reflexes were all 2+, and sensation was 
normal.  Measurement of the right and left thighs, calves and 
legs were equal.  There was no instability, pain, weakness, 
incoordination, fatigue, lack of endurance, abnormal 
subluxation, or severe anatomical damage.  Speed and 
coordination were within normal limits.  Since range of 
motion was full, functional loss was deemed minimal. The 
examiner noted that the veteran stated that he knelt many 
times while working as a heavy laborer (as evidenced by 
thickening of the skin over the knees).  There was pain with 
the kneeling, and therefore he was unable to kneel 
frequently.  It was also noted that the veteran was not 
currently working.  

Under Diagnostic Code 5257, slight impairment due to 
recurrent subluxation or laxity warrants a 10 percent rating, 
moderate impairment a 20 percent rating, and severe 
impairment a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  The veteran has occasionally 
sought outpatient treatment for pain and tenderness of his 
right knee, but notably has not reported symptoms of 
subluxation or laxity.  For example, at his February 1994 
outpatient visit, there was no ligament laxity.  At his 
August 2001 VA examination, his ligaments also appeared to be 
stable.  This evidence (along with the other medical records 
which are devoid of any complaints or findings of subluxation 
or laxity) reflect that a rating in excess of 10 percent 
under Diagnostic Code 5257 is clearly not warranted.  

The Board has considered other pertinent rating criteria, 
however.  Under Diagnostic Code 5258, dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint warrants a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2002).  
Although this rating criteria appears to be more consistent 
with the veteran's reported symptoms of knee pain and 
swelling, the clinical and examination records simply do not 
reflect the frequent (and required) episodes of "locking" 
or actual effusion which would warrant a 20 percent rating 
under this Diagnostic Code.  Indeed, even when effused, the 
veteran's knee has consistently shown a remarkable normal 
range of motion.    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002), flexion 
is rated as noncompensable when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, or 30 percent when limited to 15 degrees.  
Normal knee flexion is to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (2002).  The objective medical evidence reflects 
that the veteran's right knee flexion has ranged from 140 
degrees at best to 135 degrees at worst.  Given his ability 
to flex his right knee quite normally, even a compensable 
rating under Diagnostic Code 5260 is clearly not warranted.    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002), 
extension is rated as noncompensable when limited to 5 
degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  Normal knee extension is 
to 0 degrees.  38 C.F.R. § 4.71, Plate II (2002).  The 
objective medical evidence in this case reflects that the 
most severe limitation of extension the veteran displayed was 
to 5 degrees (at a July 1995 outpatient visit).  Indeed, at 
his August 2001, extension was to a completely normal 0 
degrees.  Given this ability to extend his knee, a rating in 
excess of 10 percent under Diagnostic Code 5261 is clearly 
not warranted.    

The veteran's right knee is not ankylosed, so a rating under 
Diagnostic Code 5256 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2002).  Arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  While x-rays have repeatedly 
found degenerative arthritis of the veteran's right knee, 
this has not been determined to be part of his service-
connected disability, so the rating criteria pertaining to 
arthritis will not be considered.

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

As detailed above, the veteran has consistently complained of 
pain, tenderness and weakness (manifested by buckling) in his 
right knee.  Yet during his outpatient visits and his VA 
examination, he has been not been found to have any laxity 
(which arguably might result in incoordination during flare-
ups) and has been able to move his knee quite normally 
(albeit with some subjective complaints of pain and 
tenderness).  Thus, the Board finds the 10 percent rating 
currently assigned more than adequately compensates for any 
potential functional loss during flare-ups.  

In summary, the preponderance of the evidence does not 
reflect that a rating in excess of 10 percent for right knee 
chondromalacia is warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 
2001).

B.  Urethra stricture with history of prostatitis

The veteran has been assigned a noncompensable rating under 
Diagnostic Code 7518 for residuals of urethra stricture with 
a history of prostatitis.  38 C.F.R. § 4.115b, Diagnostic 
Code 7518 (2002).  Under this criteria, symptoms are to be 
rated in terms of voiding dysfunction.  Voiding dysfunction 
is to be rated based upon the particular condition involved 
such as urine leakage, frequency, or obstructed voiding.  38 
C.F.R. § 4.115a (2002).

When urinary leakage requires the use of an appliance or the 
wearing of absorbent materials, the disability is rated based 
upon the frequency of need to change such appliances or pads.  
When such changing is required less than 2 times a day, a 20 
percent rating is warranted; when such changing is required 2 
to 4 times a day, a 40 percent disability rating is in order; 
when such changing is required more than 4 times per day, a 
60 percent rating is warranted.  Id.

When the predominant voiding dysfunction constitutes urinary 
frequency, a 10 percent rating is assigned for a daytime 
voiding interval of less than one hour, or awakening to void 
two times per night.  A 20 percent rating is assigned for a 
daytime voiding interval of between one and two hours, or 
awakening to void three to four times per night.  A 40 
percent rating is assigned for a daytime voiding interval of 
less than one hour, or awakening to void five or more times 
per night.  Id.

The minimum compensable rating for obstructed voiding 
requires marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any one or a 
combination of the following: (1) post void residuals greater 
than 150 cc; (2) uroflowmetry, markedly diminished peak flow 
rater (less than 10 cc per second); (3) recurrent urinary 
tract infections secondary to obstruction; or (4) stricture 
disease requiring periodic dilatation every two to three 
months.  Id.

Private medical records reflect that in April 1993, the 
veteran was seen in an emergency room setting for occasional 
burning on urination.  He reported that he had undergone 
surgery for urethral stricture in March 1993.  At that time, 
a suprapubic catheter had been placed.  The veteran stated 
that although there was good drainage from the catheter, the 
surgical lesion was somewhat open, purulent, and draining.  
Sutures had been removed approximately one week before.  The 
veteran denied any abdominal pain, fever, chills, or other 
associated symptoms.  

Examination of the genitourinary area revealed a well-
draining suprapubic catheter of approximately 200 cc. of 
fluid in the bag.  It was not discolored or unusual in 
appearance.  There was a sub scrotal, perineal-area lesion of 
approximately 3 cm. in length, which appeared to be an area 
which was dehisced and open.  There was mild purulence and 
blood in the area, but it did not appear to be fully 
abscessed or deep.  There was no significant edema otherwise 
about the area.  There were no increased nodes.  The 
remainder of the examination was normal.  The veteran was 
given pain medication and told to return if he had any other 
symptoms (including fever).  

In a January 1995 written statement, the veteran asserted 
that he had told a physician that he was having problems with 
his prostate.  After the physician checked it, he apparently 
told the veteran he had an infection.  In an August 1995 Form 
9, the veteran asserted that his prostate was infected, for 
which he took antibiotics.  

The veteran sought VA outpatient treatment in August 1995 for 
complaints of frequency, dribbling and nocturia of four to 
five times a night.  Examination revealed the prostate to be 
20 grams and tender. 

At an August 2001 examination for VA purposes, the veteran 
reported that he had had recurrent urethral strictures in the 
1970s, 1982, and 1992 (all of which were treated with 
urethral dilation).  In 1993, he underwent stricture excision 
and transperineal bulbar urethroplasty.  He had one urinary 
tract infection and subsequent urethral dilation soon after 
that surgery.  Currently, he had a variable urine stream 
which was usually forceful.  He had no hesitancy.  He 
urinated four times per day, approximately every two to four 
hours.  He urinated four times at night approximately, every 
one to two hours.  He had no urinary urgency or incontinence, 
and did not require pads or appliances.  Since 1993, he had 
not had any recurrent infections, and had not required any 
additional surgery or dilations.  He had normal erectile 
function, and had not pain or difficulty with ejaculation.  
He had no history of hematuria or kidney stones.  

On examination, he appeared well developed, well nourished, 
and in no acute distress.  His abdomen was soft and 
nontender.  There were no palpable masses, tenderness, 
rebound, or hepatosplenomegaly.  The prostate measured 20 
grams and was smooth.  There were no palpable prostatic 
nodules or palpable adenopathy of the lymph nodes.  The 
examiner diagnosed the veteran was having moderate urethral 
stricture, and noted that his post-perineal urethroplasty had 
had good clinical results (eight years without significant 
symptoms or recurrence).  The examiner further noted that the 
veteran had no urinary leakage or obstructive voiding, nor 
any symptoms of daytime urinary frequency.  The examiner 
concluded that there was no reason why the veteran's urethral 
stricture should affect his ability to perform average 
employment in a civil occupation.  

The medical evidence detailed above clearly does not reflect 
that the veteran has needed an appliance, worn absorbent 
material for urinary leakage, or complained of urinary 
obstruction.  In fact, he specifically denied having urinary 
incontinence or obstruction at his August 2001 VA 
examination.  Therefore a compensable rating for urinary 
leakage or obstructed voiding is not warranted.  

However, the Board notes that the veteran has sought 
outpatient treatment for nocturia in August 1995 (when he 
reported having to urinate four to five times a night).  At 
his August 2001 VA examination, he was noted to urinate four 
times at night approximately, every one to two hours.  In 
March 1993, he was also reported to urinate three to four 
times per night.  This clinical and examination evidence 
suggests that a 20 percent rating is warranted for urinary 
frequency.  The Board acknowledges that the nocturia of four 
to five times per night, reported by the veteran in August 
1995, could support a 40 percent rating.  Nonetheless, 
stability of disability evaluations is also an important 
consideration, and cases affected by change of medical 
findings or diagnosis are to be handled so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation.  See 38 C.F.R. § 3.344.  Although nocturia of 
up to five times per night was reported on one occasion, both 
before and after this instance the veteran has reported 
nocturia of four times per night.  The record as a whole does 
not suggest that the veteran has nocturia of more than four 
times per night.  Therefore, based on the entire record, 
including the August 2001 examination report that documented 
urinary frequency manifested by awakening to void three to 
four times a night, the Board finds that a 20 percent, and no 
greater, rating is warranted under 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7518 (2002).   
II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claims.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); and Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The veteran's claims for higher ratings did not require a 
particular application form.  Thus, there is no issue as to 
provision of a form or instructions for applying for these 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent a notice of a rating decision in May 1995, a 
statement of the case in June 1995, a Board remand in June 
1997, a development letter in July 1997, a June 2000 
supplemental statement of the case, a Board remand in October 
2000, a development letter in July 2001, a supplemental 
statement of the case in November 2001, and a development 
letter in December 2002.  These documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether higher ratings could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
adequately informing the veteran of the information and 
evidence necessary to substantiate his claims. 

The Board is also satisfied that, especially by its letters 
of July 2001 and December 2002, VA has specifically set out 
"which information and evidence, if any, that the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant."  38 C.F.R. § 3.159(b)(1) (2002).  

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained private and VA medical records.  The 
veteran has not indicated that there are any outstanding 
records pertinent to his claims.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent joint and urologic 
examinations for VA purposes in August 2001.  The thorough 
reports of these examinations have been obtained and reviewed 
by the Board.

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case a third 
time to the RO, or to otherwise conduct any other development 
or notification actions.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


ORDER

A rating in excess of 10 percent for a right knee 
chondromalacia is denied.

Subject to the applicable criteria governing payment of 
monetary benefits, a 20 percent rating - and no greater - for 
residuals of urethra stricture with a history of prostatitis, 
is granted. 



	                        
____________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

